                                        MMP&S
                        MILBER MAKRIS PLOUSADIS & SEIDEN, LLP
                                           ATTORNEYS AT LAW
                     1000 WOODBURY ROAD      SUITE 402         WOODBURY, NY 11797
                           TELEPHONE: 516.712.4000            FAX: 516.712.4013
                                        HTTP://WWW.MILBERMAKRIS.COM


                                                                    May 26, 2021

VIA ECF                           The application is GRANTED. All deadlines are stayed. The initial conference
Hon. Lorna G. Schofield           on June 3, 2021, at 10:30 A.M., see Dkt. No. 7, is adjourned sine die. By July
United States District Court      27, 2021, the parties shall file a joint letter stating the status of the below
Southern District of New York     referenced stipulation.
500 Pearl Street
New York, New York 10007          SO ORDERED.              Dated: May 27, 2021          New York, New York

               Re:     Donna Hedges v. American Center for Conflict Resolution Institute, Inc.
                       Case No.:   21-cv-02958 (LGS)
                       Our File:   420-20454

Dear Honorable Judge Schofield:

        As you are aware, this firm represents Defendant, American Center for Conflict Resolution
Institute, Inc., in the above-referenced matter. The parties submit this correspondence jointly to
inform the Court that they plan to file a stipulation discontinuing the matter and request that the
Court please implement a stay of these proceedings for at least sixty (60) days from the date of
this correspondence in anticipation of said filing.

       We thank this Honorable Court for its time and consideration.


                                               Respectfully submitted,
                                               MILBER MAKRIS PLOUSADIS
                                               & SEIDEN, LLP



                                               Tyler B. Levenson
ERG/TBL/kd

cc: via ECF
Jeffery M. Gottlieb, Esq.
Michael A. LaBollita, Esq.
Gottlieb & Associates

                         WOODBURY, NEW YORK      ▪       WHITE PLAINS, NEW YORK

                     NEW JERSEY   ▪   CONNECTICUT    ▪    FLORIDA    ▪   PENNSYLVANIA
Attorneys for Plaintiff
150 E. 18 Street, Suite PHR
New York, NY 10003
212-228-9795
F. 212-982-6284




                       WOODBURY, NEW YORK    ▪       WHITE PLAINS, NEW YORK

                  NEW JERSEY   ▪   CONNECTICUT   ▪    FLORIDA   ▪   PENNSYLVANIA
